DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al.  (US 2019/0164966 A1).
Regarding claim 9, Wang discloses a semiconductor device, comprising:
a fin-shaped structure (112 in Fig. 1) extending along a first direction on a substrate;
a gate electrode (714 in Fig. 7) extending along a second direction on the fin-shaped structure;
a spacer (712) directly contacting sidewalls of the gate electrode; and
a gate dielectric layer (combination of 210 and 310 in Fig. 3, although not shown in Fig. 7, Wang discloses layer 210 still remains is some embodiments (¶ 0027)) extending along the first direction between the fin-shaped structure and the gate electrode, wherein the gate dielectric layer comprises a first portion (210) directly under the gate electrode and a second portion (310) adjacent to two sides of the gate electrode and the spacer, a sidewall of the first portion is aligned with and directly contacting a sidewall of the second portion, both the first portion and the second portion are adjacent to and directly contacting a sidewall of the fin-shaped structure (the first portion directly contacts a sidewall of the fin-shaped structure directly beneath the gate electrode while the second portion directly contacts a sidewall of the fin-shaped electrode adjacent to the gate electrode) while the first portion, the second portion, and the fin-shaped structure are all extending along the first direction (as the term is used by Applicant, “extending” along a particular direction does not require that direction to be the direction along which a component is longest as Fig. 3 of Applicant’s drawings show the protruding portion to be longer in the Y direction but Applicant states that the protruding portion extends along the X direction).
Regarding claim 10, Wang discloses that the first portion and the second portion comprise different materials (¶¶ 0017 and 0019).
Regarding claim 11, Wang discloses that the first portion comprises silicon oxide (¶ 0017) and the second portion comprises silicon oxynitride (¶ 0019).
Regarding claim 12, Wang discloses an epitaxial layer (420 in Fig. 4, ¶ 0021) adjacent to two sides of the gate electrode, wherein the second portion is between the first portion and the epitaxial layer.
Regarding claim 13, the first direction is orthogonal to the second direction (see Figs. 1 and 7).
Allowable Subject Matter
Claims 14-16 and 18 are allowed. 
The following is an examiner’s statement of reasons for allowance: Claim 14 has been amended to further clarify the particular structure of Applicant’s invention, best seen in Applicant’s Fig. 3. Applicant introduces an epitaxial hexagonal pad and protruding portion at the terminus of the fin in a finFET with the protruding portion being between the pad and the gate electrode while also containing a gate dielectric such that the dielectric can be divided into two portions, both of which directly contact the fin but only one of which is exposed outside the gate electrode/spacer while the aforementioned protruding portion is (at least partially) covered by the spacer. These features, when combined with the other limitations of claim 14, are neither taught nor suggested by the prior art of record.
Claims 15, 16, and 18 depend from claim 14 and are, therefore, also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 4/29/2022 regarding claim 9 have been fully considered but they are not persuasive. Upon further consideration of how Applicant has used the term “extended” in the Specification as discussed above, Applicant’s amendment to claim 9 does not sufficient distinguish over the prior art of record.
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/C.A.C/Examiner, Art Unit 2815